IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00281-CV

       IN THE INTEREST OF A.S., J.S., A.S., AND D.S., CHILDREN


                          From the County Court at Law
                              Bosque County, Texas
                             Trial Court No. CV15247


                            ABATEMENT ORDER


       The reporter's record in this appeal was originally due on September 2, 2016. In a

letter dated September 14, 2016, the Clerk of this Court notified the court reporter, Sarah

Mae Blackburn, that the reporter's record had not been filed. In response to the Clerk’s

letter, the Court learned that a different reporter, Mel Power, was responsible for the

record in this appeal. In a letter dated September 15, 2016, Power requested an extension

of time until September 27, 2016 to prepare and file the reporter's record. The Court

granted the requested extension, but the reporter's record was not timely filed. In a letter

dated October 27, 2016, Power requested a second extension of time until November 21,

2016 to prepare and file the reporter's record. The Court granted the requested extension,
but the reporter's record has not been timely filed.

        It is the joint responsibility of this Court and the trial court to ensure that the

appellate record is timely filed. TEX. R. APP. P. 28.4(b), 35.3(c). Further, this Court may

enter any order necessary to ensure the timely filing of the appellate record. Id. 35.3(c).

Because appeals in parental termination cases are accelerated appeals with extremely

short deadlines promulgated by the Supreme Court of Texas, see TEX. R. APP. P. 28.4; TEX.

R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV'T CODE ANN., tit. 2, subtit. F app. (West Supp.

2012), we cannot delay in ensuring that the appellate record is timely filed.

        This appeal is ORDERED abated to the trial court to hold a hearing as soon as

practicable but not later than 7 days after the date of this Order to determine:

        (1) The reasons why the reporter's record is late; and

        (2) A date certain when the reporter's record can reasonably be transcribed
        into written form and filed in a manner that does not further delay the
        prosecution of this appeal or have the practical effect of depriving
        appellants of their right to appeal.

        The trial court must order Mel Power to file the record by the date determined.

Further, the trial court must inform Power of the consequences of failing to file the record

by the date determined and ordered. Those consequences include:

        (1) abating the proceeding again to the trial court for a contempt of court
        hearing;

        (2) imposing a lump sum monetary fine;

        (3) imposing a daily fine for each day the record is late beyond the date
        previously determined by the trial court; and
In the Interest of A.S., J.S., A.S., and D.S., Children                               Page 2
        (4) confinement in jail until the record is completed.

        The trial court shall require the hearing to be transcribed. To the extent necessary

or pertinent to obtaining compliance with the rules regarding preparation of the

reporter's record, the trial court must: (1) prepare findings of fact and conclusions of law

addressing the above issues; (2) require the preparation of a supplemental clerk's record

containing its findings of fact and conclusions of law and all orders it may issue as a result

of its hearing in the matter; and (3) require the preparation of a reporter's record

transcribing the evidence and arguments presented at the aforementioned hearing.

Additionally, the trial court's findings and orders must be provided to the trial court clerk

within 7 days from the date of the hearing.

        The trial court clerk is ORDERED to prepare and file a supplemental clerk's record

containing the written findings and orders of the trial court in this Court within 14 days

from the date of the hearing.

        Further, the trial court's official reporter is ORDERED to prepare and file with the

Clerk of this Court a record of the hearing held within 14 days from the date of the

hearing.

                                                     PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 7, 2016

In the Interest of A.S., J.S., A.S., and D.S., Children                                 Page 3